Citation Nr: 1041981	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a psychiatric disorder other than posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The Veteran served on active duty from February 1982 to October 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board remanded the case for further 
development in November 2003, October 2005, January 2007, and 
February 2009.  That development has been completed, and the case 
has since been returned to the Board for appellate review.

The Board previously denied the Veteran's claim for 
service connection for PTSD in a February 2009 decision.  
However, the Veteran subsequently submitted additional 
treatment records pertaining to PTSD.  It is unclear as to 
whether he intended to file an application to reopen that 
claim.  However, that matter is not currently before the 
Board because it has not been prepared for appellate 
review.  Accordingly, the matter is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has a psychiatric disorder other than PTSD that 
clearly and unmistakably existed prior to service. 

3.  The Veteran's preexisting psychiatric disorder other than 
PTSD clearly and unmistakably did not permanently worsen or 
increase in severity during service.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice in conjunction with his 
claim for service connection for a psychiatric disorder other 
than PTSD prior to the initial decision on that claim.  
Nevertheless, the RO did send the Veteran letters in October 2005 
and February 2008, which did inform him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds that 
any defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while notice provided to 
the Veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was provided 
by the AOJ prior to the transfer and certification of the 
Veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the Veteran's 
claim was readjudicated in a supplemental statement of the case 
(SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant of 
such readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claim.  Viewed 
in such context, the furnishing of notice after the decision that 
led to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2005 and February 2008 letters stated 
that in order to establish service connection the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. Additionally, the April 
2002 statement of the case (SOC) and the August 2006, September 
2008, and August 2010 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the October 2005 and February 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide. Specifically, the 
October 2005 and February 2008 letters notified the Veteran that 
he must provide enough information about his records so that they 
could be requested from the agency or person that has them.  
Those letters also requested hat he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there were 
any private medical records that he would like VA to obtain on 
his behalf.  In addition, the October 2005 and February 2008 
letters stated that it was the Veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
February 2008 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service personnel and 
treatment records as well as all identified and available VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  His records from the 
Social Security Administration (SSA) have also been obtained and 
associated with the claims file.  The Veteran has not identified 
any other outstanding, relevant records that need to be obtained 
in connection with his claim for service connection for a 
psychiatric disorder other than PTSD.

In addition, the Veteran was afforded VA examinations in June 
2006, August 2008, and April 2009, and additional medical opinion 
was obtained in July 2010.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the April 2009 and July 2010 VA medical opinions obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the service treatment records as well as the private 
and VA medical records contained in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of record, 
to include the statements of the appellant, and provided a 
rationale for the opinions stated.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable." Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action. 
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a psychiatric 
disorder other than PTSD.  At the outset, the Board notes that 
service connection for PTSD was previously denied, to include as 
being based on a personal assault.  However, during the pendency 
of the appeal, the Board, in its October 2005 remand, conceded 
that the Veteran's statements included a claim for an acquired 
psychiatric disorder other than PTSD based on aggravation of a 
preexisting psychiatric disability.

In this case, the presumption of soundness applies because a 
clinical evaluation at the time of the Veteran's enlistment did 
not find him to have any psychiatric abnormalities.  However, as 
an initial matter, the Board finds that the Veteran did have a 
preexisting psychiatric disorder prior to entering service.  In 
this regard, private medical records dated from December 1978 to 
August 1980 document him as having been diagnosed with an 
adjustment reaction prior to his military service.  

The December 1997 VA examiner also noted that the Veteran had 
seen a psychologist in 1979 and was assessed as having an 
adjustment disorder.  It was noted that the Veteran had reported 
being molested as a child and that he had been charged with 
breaking into an automobile when he was stealing gas at age 15 or 
16.  Similarly, the Veteran told the June 2006 VA examiner that 
he had been molested two or three times by his father and that he 
had been in counseling for poor school work and skipping school.  
It was noted that he had been diagnosed with an adjustment 
disorder with partial resolution.  

An August 2006 private psychological evaluation also indicated 
that the Veteran had reported a childhood history of sexual abuse 
by his father and indicated that he had a breakdown at age 16.

The August 2008 VA examiner further noted that the Veteran had a 
history of alcohol abuse prior to his military service.  He 
commented that the alcohol abuse tended to mask his other 
symptoms of depression and bipolar disorder.  

In addition, the Veteran told the April 2009 VA examiner that he 
first began treatment for a mental breakdown in high school.  He 
indicated that he could not stop crying at that time and 
attributed it to classmates bullying him about being sexually 
abused by his father from age 11 or 12 to age 15.  He stated that 
he had seen a therapist from age 16 to approximately 6 months 
before he joined the Navy at age 18.  The examiner also noted 
that the Veteran had seen his uncle's body following a suicide 
and that his mother had abandoned the family when he was a child.  
The examiner commented that the problems with alcohol began prior 
to the Veteran's period of service, as did the onset of recurrent 
depressive episodes, which was indicated by the Veteran's own 
self-report of seeing a psychologist while in high school.  The 
same examiner submitted another opinion in July 2010 reiterating 
that the Veteran's problems with depression and alcohol clearly 
began prior to his military service.  

The Board finds the foregoing evidence to indicate that the 
Veteran had a psychiatric disorder that clearly and unmistakably 
existed prior to service.  However, with respect to rebutting the 
presumption of soundness, as noted above, the Board's inquiry 
does not end with a determination that the Veteran had a 
psychiatric disorder that clearly and unmistakably preexisted 
service.  The Board must also determine whether the preexisting 
disorder clearly and unmistakably was not aggravated during 
service.  To make this determination, the Board must consider the 
Veteran's service treatment records as well as evidence developed 
after service.  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased disability 
for the purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying condition 
worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 
2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There 
must be permanent advancement of the underlying pathology.

In this case, there is no evidence showing that the Veteran's 
psychiatric disorder actually underwent an increase in severity.  
His service treatment records do document treatment for alcohol 
abuse; however, there were no complaints, treatment, or diagnosis 
of any psychiatric disorder.  In fact, it was noted that there 
had not been any suicide attempts in June 1982 when he was 
evaluated for his alcohol abuse.  He was considered withdrawn in 
July 1982, but it was specifically noted that he was not overtly 
psychotic or depressed.  Indeed, his October 1982 discharge 
examination did not find any psychiatric abnormalities.  Thus, it 
does not appear that the Veteran's disorder was any worse than it 
was prior to service. 

In addition, there is no medical evidence showing that the 
Veteran sought treatment immediately following his period of 
service or for many years thereafter.  The Board finds this gap 
in time significant, and it weighs against a finding that the 
Veteran's preexisting psychiatric disorder increased in severity 
during service and permanently worsened. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

The Board observes that the December 1997 VA examiner later 
diagnosed the Veteran as having both PTSD and dysthymic disorder.  
As previously noted, the Veteran has been denied service 
connection for PTSD, and the issue currently before the Board is 
whether he has a psychiatric disorder other than PTSD that is 
related to his military service.  However, the December 1997 VA 
examiner did not comment on the etiology of the dysthymic 
disorder.  Instead, he focused on PTSD.  Similarly, an August 
2001 report from a private counselor discussed the Veteran's 
history and symptoms, but he did not address the actual diagnoses 
or etiology.  The June 2006 VA examiner also assessed the Veteran 
as having PTSD with associated depression, but there was no 
discussion of whether he had a separate psychiatric diagnosis.

The August 2008 VA examiner did later diagnose the Veteran with 
PTSD, major depressive disorder, bipolar disorder, and alcohol 
dependence that was in full remission.  The examiner commented 
that it was more likely than not that the Veteran's mental 
disorders other than PTSD developed in service and have been 
present throughout his adult life.  He believed that the 
disorders had been partially masked by the Veteran excessive 
alcohol use.  However, as previously noted in the February 2009 
remand, the August 2008 VA examiner did not provide a rationale 
for his opinion, nor did he cite to pertinent evidence in the 
record in support of his conclusion. The United States Court of 
Appeals for Veterans Claims (Court) has held that the rules on 
expert witness testimony delineated in the Federal Rules of 
Evidence provide "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008).  These factors are: 1) the testimony is based upon 
sufficient facts or data; (2) the testimony is the product of 
reliable principles and methods; and, (3) the expert witness has 
applied the principles and methods reliably to the facts of the 
case.  In other words, most of the probative value of a medical 
opinion comes from its reasoning.  A medical opinion is not 
entitled to any weight "if it contains only data and 
conclusions." Nieves-Rodriguez, 22 Vet. App. at 304.

In light of the examiner's failure to provide a rationale for his 
conclusions or otherwise cite to pertinent evidence in the claims 
folder, the Board finds that the August 2008 VA examination 
report is of little probative value. See also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value).  Moreover, the 
August 2008 VA examiner did not address whether the preexisting 
disorder was aggravated by the Veteran's military service.  

The April 2009 VA examiner also assessed the Veteran as having 
major depression and alcohol dependence that was in full 
remission.  She stated that there was no evidence of bipolar 
disorder on examination and that no other mental disorders were 
found.  The examiner opined that major depression was not at 
least as likely as not causally related to his active service or 
any incident therein.  In so doing, she noted that the Veteran 
had reported a number of pre-military stressors and that the 
onset of recurrent depressive episodes had occurred prior to his 
military service.  In a July 2010 opinion, the same examiner 
specifically opined that the Veteran's preexisting psychiatric 
disorder was less likely than not aggravated or worsened during 
his military service.  She stated that his problems with alcohol 
and depression clearly began prior to service and indicated that 
there was no evidence to substantiate a claim that incidents in 
service caused or aggravated his problems with alcohol and 
depression.

Based on the foregoing, the Board finds that the probative 
evidence does not show that the Veteran's preexisting psychiatric 
disorder underwent an increase in severity.  There was no 
evidence of any worsening in his service treatment records.  
Moreover, the April 2009 VA examiner was the only medical 
professional to address the issue of aggravation, and in July 
2010, she stated that the disorder was not aggravated by the 
Veteran's military service.  Therefore, the Board finds that 
there is clear and unmistakable evidence establishing that the 
Veteran had a preexisting psychiatric disorder other than PTSD 
that did not chronically worsen or increase in severity during 
his period of service.  Accordingly, the Board concludes that the 
disorder was not aggravated by service. 38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the disability underwent 
no increase in severity during service).  Thus, the presumption 
of soundness is rebutted. 38 U.S.C.A. § 1111. See also VAOPGCPREC 
03-2003 (July 16, 2003).  

The Board further finds that a discussion of whether the 
presumption of aggravation has been rebutted in this case under 
the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the Veteran's preexisting psychiatric disorder 
other than PTSD was not aggravated by service in order to 
conclude that there was a preexisting disorder. VA's General 
Counsel found that such a finding would necessarily be sufficient 
to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b). Id.  Accordingly, the Board concludes 
that service connection for a psychiatric disorder other than 
PTSD is not warranted.


ORDER

Service connection for a psychiatric disorder other than PTSD is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


